                               United States District Court
                             Western District of North Carolina
                                    Asheville Division

 Donald C. Kornse Jr.,                   )            JUDGMENT IN CASE
                                         )
                Plaintiff,               )          1:19-cv-00123-MR-WCM
                                         )
                   vs.                   )
                                         )
 Dennis Lee Howell (Judge), et al.,      )
                                         )
              Defendants.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s Order entered on June 5, 2019.

                                                June 5, 2019
